[Cite as State v. Calise, 2012-Ohio-4797.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.      26027

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
TIFFANI D. CALISE                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 10 08 2322

                                  DECISION AND JOURNAL ENTRY

Dated: October 17, 2012



        MOORE, Judge.

        {¶1}     Defendant-Appellant, Tiffani Calise, appeals from her convictions in the Summit

County Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     Shortly before midnight on August 9, 2010, Ms. Calise called 911 and told the

dispatcher that the child she was babysitting, Aaliyah Ali, had bumped her head and was

unresponsive. Paramedics responded to the scene while Ms. Calise tried to perform CPR. When

the paramedics arrived, they found Aaliyah lying unclothed on the living room floor of the

apartment. Aaliyah was only breathing four to six times per minute and displayed decorticate

posturing, a sign of brain injury. The paramedics transferred her to Akron Children’s Hospital

where doctors scanned her brain and performed brain surgery in an attempt to reduce serious

swelling. It soon became clear, however, that even if Aaliyah survived she would remain in a

persistent, vegetative state due to the extensive brain damage she had suffered. Aaliyah’s
                                                 2


mother, Gabrielle Moneypenny, ultimately decided to discontinue life support, and Aaliyah

succumbed to her injuries. At the time of her death, Aaliyah was 23 months old.

       {¶3}      According to Ms. Calise, Aaliyah was injured when she fell in Ms. Calise’s

bathtub. Ms. Calise told the police that she decided to bathe Aaliyah and her own daughter

sometime after she fed both girls at approximately 10:30 p.m. She bathed her daughter first

while Aaliyah watched and played. Ms. Calise then removed her daughter from the bath,

emptied the tub, and refilled it for Aaliyah. When Ms. Calise finished bathing Aaliyah, she lifted

the drain and stood Aaliyah in the tub. She then realized that she did not have a towel for

Aaliyah, so she walked out of the bathroom to get one. After she left the bathroom, Ms. Calise

heard three loud thumps. She returned to the bathroom to find Aaliyah lying unconscious in the

bathtub. At that point, she carried Aaliyah into the living room and dialed 911.

       {¶4}      Aaliyah’s CT scans and autopsy revealed that she had suffered a subdural

hemorrhage on the right-side of her brain, severe swelling that had caused her brain to shift out

of place, and bilateral retinal hemorrhaging. Two of the doctors who treated Aaliyah compared

her injuries to those generally observed in traumatic impact situations such as high speed motor

vehicle accidents or falls from multiple stories.       The Summit County Medical Examiner

ultimately determined that Aaliyah died from complications of blunt impact trauma as a result of

shaking and ruled her death a homicide. The three doctors who evaluated Aaliyah after she came

to Akron’s Children Hospital and the Medical Examiner who performed her autopsy all

concluded that Aaliyah’s injuries were not consistent with a bathtub fall and were the result of

severe trauma.

       {¶5}      A grand jury indicted Ms. Calise on the following counts: (1) murder, in violation

of R.C. 2903.02(B); (2) involuntary manslaughter, in violation of R.C. 2903.04(A); and (3) two
                                                  3


counts of child endangering, in violation of R.C. 2919.22(A) and 2919.22(B)(1). Both the

defense and the State consulted with expert witnesses during the discovery process.            In

particular, the defense consulted with Dr. John Lloyd, a Ph.D. in ergonomics. Dr. Lloyd agreed

to conduct an experiment to determine whether a child of Aaliyah’s size could have sustained a

traumatic brain injury by slipping and falling in a bath tub.

       {¶6}    Dr. Lloyd’s experiment and conclusions led the State to file a motion in limine to

exclude his testimony from trial. The court conducted a Daubert hearing and also permitted the

parties to submit written arguments after the hearing. On May 16, 2011, the court issued a

written opinion in which it concluded that Dr. Lloyd would not be permitted to testify.

Specifically, the court held that (1) Dr. Lloyd’s expertise in his field did not qualify him to

render a medical opinion as to the types of medical conditions or brain injuries Aaliyah could

have sustained from a bath tub fall, and (2) the experiment Dr. Lloyd conducted did not

withstand the strictures of Daubert and Evid.R. 702.

       {¶7}    A jury trial commenced, at the conclusion of which the jury found Ms. Calise

guilty on all counts. On June 27, 2011, the trial court sentenced Ms. Calise to a total of fifteen

years to life in prison.   Ms. Calise filed a motion for a new trial and appealed from her

convictions before the trial court ruled on her motion. This Court stayed the appeal and granted

Ms. Calise’s request to remand the matter for the purpose of permitting the trial court to rule on

her motion for a new trial. After the court denied her motion, Ms. Calise filed a motion with this

Court to supplement the record with the trial court’s ruling as well as to amend her notice of

appeal to include the ruling. This Court granted both motions by way of journal entry.

       {¶8}    Ms. Calise’s appeal is now before this Court. She raises nineteen assignments of

error, many of which we consolidate or rearrange for ease of analysis.
                                                 4


                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN EXCLUDING THE TESTIMONY OF DR.
       JOHN LLOYD.

       {¶9}    In her first assignment of error, Ms. Calise argues that the trial court abused its

discretion by excluding the testimony of Dr. John Lloyd. We disagree.

       {¶10} Evid.R. 702 governs the admissibility of expert testimony. Miller v. Bike Athletic

Co., 80 Ohio St.3d 607, 610 (1998). The rule provides:

       A witness may testify as an expert if all of the following apply:

        (A) The witness’ testimony either relates to matters beyond the knowledge or
       experience possessed by lay persons or dispels a misconception common among
       lay persons;

        (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or other
       specialized information. To the extent that the testimony reports the result of a
       procedure, test, or experiment, the testimony is reliable only if all of the following
       apply:

       (1) The theory upon which the procedure, test, or experiment is based is
       objectively verifiable or is validly derived from widely accepted knowledge, facts,
       or principles;

       (2) The design of the procedure, test, or experiment reliably implements the
       theory;

       (3) The particular procedure, test, or experiment was conducted in a way that will
       yield an accurate result.

Evid.R. 702.    “The qualification and reliability requirements of Evid.R. 702 are distinct.

Because even a qualified expert is capable of rendering scientifically unreliable testimony, it is

imperative for a trial court, as gatekeeper, to examine the principles and methodology that

underlie an expert’s opinion.” Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-3561, ¶ 17.
                                                        5


“In evaluating the reliability of scientific evidence, several factors are to be considered: (1)

whether the theory or technique has been tested, (2) whether it has been subjected to peer review,

(3) whether there is a known or potential rate of error, and (4) whether the methodology has

gained general acceptance.” Miller at 611, citing Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 593-594 (1993). The focus must be on whether the expert’s opinion is based

“upon scientifically valid principles.” Miller at paragraph one of the syllabus. Accord State v.

Nemeth, 82 Ohio St.3d 202, 211 (1998) (“The reliability requirement in Evid.R. 702 is a

threshold determination that should focus on a particular type of scientific evidence, not the truth

or falsity of an alleged scientific fact or truth.”).

        {¶11} Ms. Calise sought to have Dr. Lloyd testify as an expert in biomechanics, the

study of the application of mechanics and Newtonian principles to biological systems such as

humans. Had the court permitted Dr. Lloyd to testify, he would have opined that it was possible

for a bathtub fall to have produced the type of head injuries that Aaliyah sustained. Dr. Lloyd

reached that conclusion by conducting an experiment, which he described in detail at the

Daubert hearing.

        {¶12} Dr. Lloyd purchased a porcelain bathtub from a local Home Depot and placed the

bathtub in his home laboratory. He then prepared a 22 lb. CRABI1 biofidelic mannequin for his

experiment, adding two pounds to the mannequin’s torso to approximate Aaliyah’s weight and

installing several force sensors to the mannequin’s head. Dr. Lloyd also prepared electronic

equipment to record the fall sequences that he conducted and to receive data from the force

sensors mounted inside the mannequin’s head.

        {¶13} Once Dr. Lloyd placed the mannequin in the bathtub, he used an electromagnet to

hold the mannequin in a standing position. Dr. Lloyd then interrupted the power to the magnet
                                                  6


to allow the mannequin to fall. Due to the fact that the mannequin had rubberized feet, however,

the mannequin did not always fall. To rectify this problem, Dr. Lloyd purchased roller skates for

the mannequin at Build-a-Bear. The roller skates added height to the mannequin, which brought

it closer to Aaliyah’s actual height. Dr. Lloyd also testified that, by using the roller skates, he

was better able to simulate a slip event in the bathtub.

       {¶14}    Dr. Lloyd ultimately conducted 25 data collection trials during which he allowed

the mannequin to fall from three different positions: a standing fall, a fall that occurred “while

initiating egress from [the] bathtub,” and a fall “from [the] top edge of [the] bathtub.” Dr. Lloyd

recorded the data he received from each fall and inserted the data into force calculations to arrive

at values representing the force with which the mannequin’s head made impact when it fell. He

then compared the force values his experiment produced with head injury threshold criteria and

determined that the values he recorded exceeded the reported thresholds. Because the values he

recorded exceeded the reported thresholds, he concluded that it was possible a bathtub fall could

have produced the type of head injuries that Aaliyah sustained.

       {¶15} The trial court excluded Dr. Lloyd’s testimony on two separate bases. First, the

court determined that Dr. Lloyd was not qualified to offer any opinion as to whether specific

types of brain injuries in a child could be sustained by a bathtub fall because he lacked any

education, training, or experience in pediatric brain injury and any such testimony would amount

to a medical diagnosis that Dr. Lloyd was not qualified to make. See Evid.R. 702(B). Second,

the court determined that Dr. Lloyd’s bathtub experiment was not reliable because it had never

been tested or subjected to peer review, no error rate was discussed, no proof existed that the

experiment was definite enough to generate accurate results, and the methodology Dr. Lloyd
                                                 7


employed was not widely accepted in the scientific community. See Evid.R. 702(C). We begin

by examining the reliability of Dr. Lloyd’s experiment under Evid.R. 702(C).

       {¶16} Dr. Lloyd admitted on cross-examination that he created and designed the bathtub

experiment he conducted for the sole purpose of this litigation. He explained that he performed

the experiment in his private lab at home because it was unrelated to his actual employment as a

researcher for the James A. Haley Veterans Hospital in Florida. Dr. Lloyd testified that he

advertises his services on the internet and performs experiments during his personal time. He

began studying abusive head trauma in children approximately 14 months before the Daubert

hearing when a colleague sought his opinion in a Shaken Baby Syndrome case. Since that time,

Dr. Lloyd had performed five experiments related to Shaken Baby Syndrome.1 He had never,

however, performed the type of experiment that he designed in this case.

       {¶17} Dr. Lloyd testified that biofidelic mannequins such as the CRABI1 model are

used in the automotive industry to simulate car accidents and determine the likelihood of injury

to the occupants of a car. He testified that guidelines exist for the installation and calibration of

the electronic instrumentation used with the mannequins and that he followed those guidelines in

installing the CRABI1 model’s sensors. Dr. Lloyd indicated that it is a generally accepted

principle in the scientific community that simulations during which force is applied can be used

to determine the likelihood of injuries. He further stated that the methodology he employed in

his experiment is commonly used in the motor vehicle industry as well as the sporting goods

industry, where force simulations are used to test the effectiveness of sporting equipment at

preventing injury.    Finally, Dr. Lloyd testified that the injury thresholds he used in his



1
  Dr. Lloyd testified that he had proven through biomechanical analysis that shaking alone is
insufficient to cause brain injury to an infant.
                                                 8


calculations are widely used in the automotive industry and many articles have been published

about them.

       {¶18} Dr. Lloyd admitted that CRABI1 mannequins were specifically developed to

study impact biomechanics in motor vehicle accidents and that the injury thresholds upon which

he relied were developed for automotive impact testing. Nevertheless, Dr. Lloyd claimed that

the same mannequins and threshold data from the automotive industry could be applied to

simulated fall experiments because the principles of biomechanics, physics, and gravity apply

equally to any instance of force. Dr. Lloyd explained that one would simply need to adjust their

calculations to account for any differences, such as the difference between a vertical and

horizontal impact or the difference between an adult’s and a child’s injury threshold. Dr. Lloyd

relied upon two experiments as examples of the soundness of his methodology and the

experiment he performed.

       {¶19} The first experiment Dr. Lloyd referenced was one in which he and a colleague

dropped adult-sized biofidelic mannequins from a hospital bed from varying heights and

positions in order to study the risk of any injury that might result and how to prevent the injury.

The results of the experiment allowed Dr. Lloyd to determine whether the risks of severe head

injuries increased or decreased based upon the type of fall that occurred as well as how much

those risks could be reduced by the presence of a bedside floor mat. Dr. Lloyd calculated the

likelihood of injury in each fall by referring to the same head injury threshold criteria sources he

used in this case. He and his colleague discovered that the risk of head injury was highest when

they dropped a mannequin in an angular fashion with its feet hitting the floor before its head

because the additional momentum attained as a result of the angular, as opposed to only linear,
                                                 9


acceleration strengthened the force of the impact. Dr. Lloyd testified that he and his colleague

published the results of their experiment in a peer reviewed journal.

       {¶20} The second experiment Dr. Lloyd referenced was one in which Dr. Chris Van Ee

and his colleagues performed a biomechanical recreation of a child’s fall from play equipment in

her family’s garage. In the recreation, Dr. Van Ee used a biofidelic mannequin to simulate the

child’s fall. Dr. Van Ee was able to recreate the fall and the conditions of the fall exactly, as the

child’s grandmother had been videotaping the child when she fell and a recording of the fall

existed. Based on the recreation he conducted, Dr. Van Ee determined that the fall the child took

was sufficient to cause the types of injuries that the child sustained. Dr. Lloyd specified that Dr.

Van Ee’s study had been published and peer-reviewed and that the methodology Dr. Lloyd used

for his own experiment was “almost identical” to the methodology that Dr. Van Ee had used.

       {¶21} Dr. Lloyd admitted on cross-examination that he had not submitted the results of

his bathtub experiment for publication and that he had only discussed his experiment with one

other person: a pathologist friend with whom he had dinner a few weeks before the Daubert

hearing. He further admitted that, unlike the experiment Dr. Van Ee conducted, no recording of

the fall he sought to simulate, if in fact there was a fall, existed. Dr. Lloyd was forced to create

three different fall scenarios and average his results because no one had witnessed the alleged

fall. Moreover, Dr. Lloyd conceded that he had not ensured the conditions of his experiment

were the same as the conditions that existed on the night of Aaliyah’s injuries. Dr. Lloyd never

visited the actual apartment or bathtub where Aaliyah allegedly fell. He did not know what type

of bathtub the apartment had or whether the bathtub he had purchased was the same type. He did

not know how much water, if any, remained in the bathtub when Aaliyah allegedly fell.

Moreover, he did not explain how accurately a pair of roller skates could simulate a fall
                                                10


condition when, in actuality, any fall would have occurred in bare feet. Even so, Dr. Lloyd

insisted that any inaccuracies or variations in the conditions of his experiment only would have

produced more conservative results.

         {¶22} Neither one of the experiments to which Dr. Lloyd referred as support for his

methodology are comparable to the bathtub experiment he performed.              The experiment

conducted by Dr. Van Ee reportedly constituted an exact recreation of the fall in question, as a

recording of the fall and the conditions of the fall existed. Likewise, the experiment that Dr.

Lloyd and one of his colleagues conducted involving mannequins dropped from beds only

sought to measure risks of injury by comparing repetitive falls under similar conditions. The

experiment did not encompass the comparison of the results of one of those falls with an injury

from an unknown cause.        Although Dr. Lloyd may have premised the calculations in his

experiment upon widely accepted theories, the use of a widely accepted theory is only one

component of reliability under Evid.R. 702(C). See Evid.R. 702(C)(1).

         {¶23} Dr. Lloyd designed the bathtub experiment he conducted by himself solely for

purposes of this litigation. He admitted that no one else had ever performed the experiment he

created. He also admitted that his experiment and his results had not been published or subjected

to any type of peer review, other than Dr. Lloyd’s having discussed the experiment with a friend

over dinner. Moreover, Dr. Lloyd conceded that he did not have any knowledge of the actual

conditions of the apartment or bathtub in which Aaliyah allegedly fell or the exact nature of her

alleged fall. Compare Miller, 80 Ohio St.3d at 612-616.

         {¶24} In affirming a decision to exclude expert testimony, the Ohio Supreme Court

wrote:

         Although scientists certainly may draw inferences from a body of work, trial
         courts must ensure that any such extrapolation accords with scientific principles
                                                11


       and methods. * * * A court may conclude that there is simply too great an
       analytical gap between the data and the opinion proffered. Because expert
       opinion based on nebulous methodology is unhelpful to the trier of fact, it has no
       place in courts of law.

(Internal quotations and citations omitted.) Valentine, 110 Ohio St.3d 42, 2006-Ohio-3561, at ¶

18. Although Dr. Lloyd used several widely accepted theories in his experiment, we cannot

conclude that the trial court abused its discretion when it determined that his experiment was not

reliable. The experiment had never before been performed, so Dr. Lloyd’s technique had never

been tested. See Miller, 80 Ohio St.3d at 611. Likewise, his technique had never been subjected

to peer review. See id. The only mention of any known or potential rate of error Dr. Lloyd

discussed at the hearing was the known error rate for the calibration of the sensors he installed in

the CRABI1 mannequin. No known or potential rate of error was discussed with regard to any

other instruments he used or any other component of his experiment. See id. Finally, other than

the limited examples Dr. Lloyd gave of the two experiments that were not comparable with his

own, there was no evidence that the methodology he used had gained general acceptance in the

scientific community. See id. In short, Ms. Calise did not demonstrate at the Daubert hearing

that Dr. Lloyd’s testimony was scientifically reliable. See State v. Wooden, 9th Dist. No. 23992,

2008-Ohio-3629, ¶ 23-24. To the extent Ms. Calise argues in her brief that a law degree does not

equip one to question principles and methods acted upon by experts in their relevant fields, we

abide by the Supreme Court’s cautionary instruction that the “courtroom is not the place for

scientific guesswork, even of the inspired sort. Law lags science; it does not lead it.” Valentine

at ¶ 23, quoting Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 319 (7th Cir.1996). Accordingly, we

conclude that the trial court did not abuse its discretion when it determined that Dr. Lloyd’s

testimony was not scientifically reliable under Evid.R. 702(C).
                                                12


       {¶25} The trial court also determined that Dr. Lloyd was not qualified to offer any

opinion as to whether specific types of brain injuries in a child could be sustained by a bathtub

fall because he lacked any education, training, or experience in pediatric brain injury and any

such testimony would amount to a medical diagnosis that Dr. Lloyd was not qualified to make.

See Evid.R. 702(B). We will not address this portion of the trial court’s opinion in our analysis

because Ms. Calise has not set forth any argument that the court erred by so concluding. See

App.R. 16(A)(7). As this Court has repeatedly held, “[i]f an argument exists that can support

[an] assignment of error, it is not this [C]ourt’s duty to root it out.” Cardone v. Cardone, 9th

Dist. No. 18349, 1998 WL 224934, *8 (May 6, 1998). Ms. Calise’s first assignment of error is

overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED IN ALLOWING THE STATE’S MEDICAL
       WITNESSES TO TESTIFY AS EXPERTS ON THE FORCE NECESSARY TO
       CAUSE THE INJURIES SUFFERED BY AALIYAH ALI.

       {¶26} In her third assignment of error, Ms. Calise argues that the trial court erred when

it allowed the State’s medical witnesses to testify that Aaliyah’s injuries could not possibly have

been caused by a bathtub fall. According to Ms. Calise, three of the State’s medical witnesses

were not competent to testify as to the cause of an injury.

       {¶27} “The determination of the admissibility of expert testimony is within the

discretion of the trial court.” Valentine, 110 Ohio St.3d 42, 2006-Ohio-3561, at ¶ 9. The trial

court permitted the State to present the testimony of four medical experts: (1) Dr. Nirali Patel, a

pediatric emergency medicine fellow at Akron Children’s Hospital; (2) Dr. John Pope, a

pediatric intensivist and the associate director of the pediatric critical care unit at Akron

Children’s Hospital; (3) Dr. Richard Daryl Steiner, the director of the CARE Center at Akron
                                                  13


Children’s Hospital; and (4) Dr. Dorothy Dean, a forensic pathologist and the Summit County

Medical Examiner. All four witnesses testified, within a reasonable degree of medical certainty,

that the cause of Aaliyah’s death was non-accidental head trauma and that her injuries were not

consistent with having slipped and fallen in a bathtub. All four witnesses based their conclusions

on their training, education, experience, and their personal evaluations of Aaliyah.

       {¶28} Ms. Calise argues that Drs. Patel, Pope, and Steiner were not competent to opine

as to the cause of Aaliyah’s injuries because “that is just not their field.” She fails to point to any

authority in support of her argument. See App.R. 16(A)(7). Moreover, she does not challenge

any of the three experts’ particular qualifications or explain why, as medical doctors with

pediatric experience who personally examined Aaliyah, they were not competent to testify as to

the cause of her injuries. See, e.g., Segedy v. Cardiothoracic & Vascular Surgery of Akron, Inc.,

182 Ohio App.3d 768, 2009-Ohio-2460, ¶ 18-19 (9th Dist.). This Court will not construct an

argument on behalf of an appellant. See Cardone, 1998 WL 224934, at *8. Further, this Court

will not conclude that an appellant was prejudiced by the admission of evidence where the

appellant has not shown that such prejudice exists. Ms. Calise does not explain how the

testimony of the three doctors harmed her in light of Dr. Dean’s testimony. Dr. Dean performed

Aaliyah’s autopsy and concluded, within a reasonable degree of medical certainty, that Aaliyah

died from blunt impact trauma and her injuries were “[a]bsolutely not” consistent with a fall in a

bathtub.   Ms. Calise has not challenged Dr. Dean’s competence to offer the foregoing

conclusions, and the testimony of the other medical doctors merely corroborated those

conclusions. Ms. Calise’s third assignment of error is overruled.
                                                14


                                ASSIGNMENT OF ERROR XI

       THE TRIAL (sic) ERRED IN EXCLUDING A NEWLY-PROFFERED EXPERT
       OPINION FROM DR. PETER STEPHENS, WHO WOULD HAVE TESTIFIED
       THAT AALIYAH’S INJURY GAVE EVIDENCE OF BEING AN OLD ONE.

       {¶29} In her eleventh assignment of error, Ms. Calise argues that the trial court erred by

prohibiting defense expert Dr. Peter Stephens from testifying that pre-existing injuries,

aggravated by a fall in Ms. Calise’s bathtub, could have been the cause of Aaliyah’s death. We

disagree.

       {¶30} Although a criminal defendant has the right to present witness testimony on his

behalf, a trial court may “exclude such evidence when the orderly administration of justice is

threatened by the accused’s failure to promptly disclose witnesses.” State v. Moon, 74 Ohio

App.3d 162, 169 (9th Dist.1991). The rules of discovery, and more specifically Crim.R. 16,

imbue trial courts with the discretion to exclude testimony that is not disclosed in a timely

manner in order to prevent surprise and ensure a fair trial. State v. Barrios, 9th Dist. No.

06CA009065, 2007-Ohio-7025, ¶ 18. “Exclusion is a permissible sanction ‘as long as it would

not completely deny the defendant his constitutional right to present a defense.’” Id., quoting

State v. Sinkfield, 2d Dist. No. 18663, 2001 WL 1517314, *8 (Nov. 30, 2001). Because a trial

court’s decision to exclude testimony is a discretionary one, we review a court’s decision to

exclude evidence under an abuse of discretion standard of review. Barrios at ¶ 18. An abuse of

discretion implies that the trial court’s attitude was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶31} Dr. Stephens prepared two expert reports on behalf of the defense. The actual

reports are not a part of the record, but the parties and the court summarized their contents. In

his first report, Dr. Stephens opined that Aaliyah’s injuries were consistent with her having fallen
                                                15


in Ms. Calise’s bathtub. Dr. Stephens theorized that all of Aaliyah’s injuries were the result of

the onset of rapid brain swelling, triggered by an impact. In his second report, however, Dr.

Stephens opined that slides taken from Aaliyah’s autopsy evidenced the presence of older blood,

meaning that Aaliyah had suffered a head injury before the injuries she sustained while in Ms.

Calise’s care. Dr. Stephens theorized that pre-existing injuries Aaliyah sustained, possibly at the

hands of another, could have caused her death with or without additional trauma, such as a fall in

the bathtub. Defense counsel produced Dr. Stephens’ first report before the expiration of the

discovery deadline that the trial court set for the parties.      Defense counsel produced Dr.

Stephens’ second report on the morning of trial.

       {¶32} The State objected to Dr. Stephens’ second report on the basis that it amounted to

a new defense, premised upon a theory of old abuse at the hands of someone other than Ms.

Calise. Defense counsel countered that the second report was consistent with the State’s own

evidence, as the first technician who reviewed Aaliyah’s original CT scan had reported that the

scan showed old blood. In doing so, defense counsel admitted that the State had provided the

defense with all of Aaliyah’s medical records, including the first technician’s report, and her

autopsy slides in a timely manner.

       {¶33} The trial court determined that Dr. Stephens’ second report amounted to a new

defense theory and that it would be unfair to allow Ms. Calise to present her expert’s new theory

to the jury when the State had just learned of it on the morning of trial. The court noted that the

State had provided defense counsel with all of Aaliyah’s medical records in a timely manner,

such that defense counsel had adequate time to prepare any defense theories premised upon

them. The court ruled that the testimony of Dr. Stephens would be limited to the contents of his

first expert report. Nevertheless, the court allowed the defense to question the State’s experts
                                                 16


about the presence of old blood on Aaliyah’s CT scan and what effect, if any, a prior head injury

would have had on their diagnoses. The court also ruled that Ms. Calise could present lay

witness testimony to introduce the alternative theory of prior abuse if she chose to do so. The

court simply limited her from introducing expert testimony based on a report submitted on the

day of trial.

        {¶34} Ms. Calise concedes that she failed to disclose Dr. Stephens’ second expert report

within the discovery deadline that the court set, but argues that the court should have granted a

continuance instead of excluding the testimony based upon the second report. At that point,

however, the trial court already had granted a continuance at the request of the defense due to a

different issue defense counsel perceived with the State’s experts. Moreover, at that point, the

potential jurors were at the courthouse waiting to be seated, and there was no guarantee that a

continuance would have resolved the situation. As the trial court noted, the theory that Aaliyah

died primarily as a result of prior abuse was not the theory that the defense had pursued and for

which the State had prepared up to that point. See Lakewood v. Papadelis, 32 Ohio St.3d 1, 5

(1987) (“Factors to be considered by the trial court include the extent to which the prosecution

will be surprised or prejudiced by the witness’ testimony * * *.”). The theory represented a

considerable tactical shift on the morning of trial.

        {¶35} Given our review of the record, we cannot conclude that the trial court abused its

discretion by excluding Dr. Stephens’ testimony to the extent it encompassed his second report.

Defense counsel presented the report at the last moment, despite the fact that the State had

produced all of Aaliyah’s medical records in a timely manner. The justification defense counsel

offered for the delay in seeking the second expert report was that the State had allegedly

withheld evidence about possible abuse. According to defense counsel, the State never disclosed
                                                17


in discovery the fact that the police had received, but had never investigated, phone calls about

the possible abuse of Aaliyah by her mother. Ms. Calise maintains on appeal that the State’s

nondisclosure violated Brady v. Maryland, 373 U.S. 83 (1963), and compounded the prejudice

that resulted from the trial court’s ruling to exclude Dr. Stephens’ testimony.

       {¶36} Initially, we note that the State did not violate Brady v. Maryland. Ms. Calise

informed the trial court that she became aware of other possible acts of abuse toward Aaliyah the

week before trial. “Brady only applies when a defendant discovers post-trial that the State has

withheld exculpatory evidence.” State v. Vu, 9th Dist. No. 11CA0042-M, 2012-Ohio-746, ¶ 39.

Because Ms. Calise learned about the allegedly exculpatory evidence at issue before trial, no

Brady violation occurred. Further, as defense counsel conceded in the court below, the defense

had access to all of Aaliyah’s medical records, including the first technician’s report that her CT

scan depicted old blood, long before defense counsel sought to introduce expert testimony about

the old blood. Defense counsel, therefore, could have formulated the theory about a prior injury

based upon the information the State disclosed in discovery.

       {¶37} Ms. Calise has not shown that the trial court abused its discretion. The court

excluded expert testimony in order to avoid unfair surprise and to ensure a fair trial. See Barrios,

2007-Ohio-7025, at ¶ 18. Additionally, the court’s ruling did not completely deny Ms. Calise

her constitutional right to present a defense. See id. It merely prohibited Ms. Calise from

presenting expert testimony on a belated, alternative theory. Further, Ms. Calise was still able to

introduce that theory through cross-examination. Ms. Calise’s eleventh assignment of error is

overruled.

                               ASSIGNMENT OF ERROR XIII

       THE TRIAL COURT ERRED IN ALLOWING THE TESTIMONY OF
       SHELBY POMPEO AND GRETCHEN ROTHACHER.
                                               18


       {¶38} In her thirteenth assignment of error, Ms. Calise argues that the trial court erred

by admitting the testimony of two witnesses: Shelby Pompeo and Gretchen Rothacher. Ms.

Calise argues that the testimony of both women amounted to inadmissible character evidence.

We disagree.

       {¶39} The trial court permitted both Ms. Pompeo and Ms. Rothacher, two of Ms.

Calise’s former neighbors, to testify that they saw Ms. Calise outside her apartment with Aaliyah

the same night Aaliyah died, heard Ms. Calise yell at Aaliyah, and watched her roughly grab

Aaliyah by the back of the neck and drag her back inside. Ms. Rothacher could not remember

what Ms. Calise had yelled, but Ms. Pompeo testified that Ms. Calise yelled “[w]e’re going in

the f***ing house.” Both Ms. Rothacher and Ms. Pompeo testified that the incident occurred at

approximately 8:30 p.m., just over three hours before Ms. Calise called 911.

       {¶40} Evid.R. 404(B) provides, in pertinent part, that “[e]vidence of other crimes,

wrongs, or acts is not admissible to prove the character of a person in order to show action in

conformity therewith.” Initially, we question Evid.R. 404(B)’s applicability in this instance, as

the rule only applies to “other crimes, wrongs, or acts.” That is, we question whether the State

actually sought to introduce evidence of another crime, wrong, or act through the testimony of

Pompeo and Rothacher. See State v. Owens, 9th Dist. No. 21630, 2004-Ohio-601 ¶ 18 (Evid.R.

404(B) argument rejected because “[t]he evidence was not admitted to show a particular

character trait of Defendant”). Nevertheless, we recognize that the Ohio Supreme Court has

broadly construed Evid.R. 404(B), employing the rule to analyze a wide-range of testimony. See

State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, ¶ 65-92 (other acts testimony involving

defendant’s lack of parenting, poor housekeeping, and financial irresponsibility). As such, to the
                                                 19


extent Evid.R. 404(B) applies here, we conclude that the admission of the testimony of Ms.

Pompeo and Ms. Rothacher did not violate the rule.

       {¶41} Evid.R. 404(B) contains a non-exhaustive list of exceptions under which other

acts evidence may be admitted for a purpose other than to show propensity. Certain other acts

evidence also may be admissible when “the other acts ‘form part of the immediate background of

the alleged act which forms the foundation of the crime charged in the indictment’ and are

‘inextricably related’ to the crime.” State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, ¶ 13,

quoting State v. Curry, 43 Ohio St.2d 66, 73 (1975). “A jury is entitled to know the ‘setting’ of a

case, including evidence of other crimes that explains the circumstances or tends logically to

prove any element of the offense charged.” State v. Thomas, 9th Dist. No. 10CA009756, 2011-

Ohio-1629, ¶ 17. This Court reviews a trial court’s admission of other acts evidence under an

abuse of discretion standard of review. Morris at ¶ 14, quoting Diar at ¶ 66.

       {¶42} Ms. Calise argues that the trial court abused its discretion by admitting the

testimony of Ms. Pompeo and Ms. Rothacher because the testimony was not admissible under

the mistake or accident exception contained in Evid.R. 404(B). Absence of mistake or accident

was one basis that the trial court cited for its ruling. The court also determined, however, that the

testimony was admissible because it was close in time to Aaliyah’s injury and part of the

background of the offense. Moreover, even if the trial court erred in its rationale, this Court may

affirm its ultimate decision on other legally correct grounds. State v. Scott, 9th Dist. No.

08CA009446, 2009-Ohio-672, ¶ 16, quoting State v. Danko, 9th Dist. No. 07CA0070-M, 2008-

Ohio-2903, ¶ 40.

       {¶43} According to the defense, Ms. Calise had watched Aaliyah many times without

incident, she enjoyed watching Aaliyah, she never would have harmed her, and Aaliyah’s
                                               20


injuries were the result of a freak accident. The incident that Ms. Pompeo and Ms. Rothacher

described detracted from the defense’s portrayal of the events and took place only a few hours

before Aaliyah’s injury. The incident tended to show that Ms. Calise was, at the very least,

frustrated with Aaliyah shortly before her death, as evidenced by Ms. Calise grabbing her,

roughly shoving her, and using profanity with her despite the fact that she was less than two

years old. The testimony, if believed, would have helped to provide context for the jurors. See

Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, at ¶ 72 (“Testimony that [the defendant] left [the

victim] unattended, fed him fast food, and acted like [the victim] was a bother provided the

context for the alleged crimes and made [the defendant’s] actions more understandable to the

jurors.”); Thomas, 2011-Ohio-1629, at ¶ 17. Based on our review of the record, we must

conclude that the testimony of Ms. Pompeo and Ms. Rothacher was admissible because it

formed a part of the immediate background of Ms. Calise’s offense. See Morris, 132 Ohio St.3d

337, 2012-Ohio-2407, at ¶ 13. As such, the trial court did not abuse its discretion by admitting

the testimony. Ms. Calise’s thirteenth assignment of error is overruled.

                               ASSIGNMENT OF ERROR XV

       THE TRIAL COURT ERRED IN FAILING TO GRANT A MOTION FOR
       MISTRIAL BASED ON JUROR MISCONDUCT.

       {¶44} In her fifteenth assignment of error, Ms. Calise argues that the trial court erred by

denying her motion for a mistrial. We disagree.

       {¶45} “Mistrials need be declared only when the ends of justice so require and a fair

trial is no longer possible.” State v. Franklin, 62 Ohio St.3d 118, 127 (1991). “The essential

inquiry on a motion for mistrial is whether the substantial rights of the accused are adversely

affected. Great deference is afforded to a trial court’s decision regarding a motion for mistrial.

Accordingly, this Court reviews the denial of a motion for mistrial for an abuse of discretion.”
                                                  21


(Internal citations, alterations, and quotations omitted.) State v. Howes, 9th Dist. No. 24665,

2010-Ohio-421, ¶ 11. An abuse of discretion means that the trial court was unreasonable,

arbitrary, or unconscionable in its ruling. Blakemore, 5 Ohio St.3d at 219.

       {¶46} Ms. Calise moved for a mistrial the day after a jury view took place, during which

the jurors visited an apartment identical to Ms. Calise’s former apartment. Before the jurors

visited the apartment, the State requested for the trial court to instruct the jurors to touch the

bathtub in the apartment. The defense objected to that instruction, so the court indicated that it

would modify it. Instead of instructing the jurors that they had to touch the bathtub, the court

instructed the jurors that they would be permitted to do so. Ms. Calise requested a mistrial after

the jury view because “many” of the jurors touched the bathtub and “start[ed] banging it in

several places” before taking notes. According to Ms. Calise, the court’s ruling permitted the

jurors to conduct their own experiment.

       {¶47} The trial court refused to grant a mistrial, but agreed to issue an instruction to the

jury. The court instructed the jury as follows:

       I wanted to give you a couple further instructions regarding the jury view that we
       had yesterday.

       You were taken to the premises or scene and what you * * * observed at the scene
       is not evidence since the conditions may have changed. In fact, I think we
       informed you that perhaps some of the conditions did change since the time of the
       events in this case.

       The evidence as to the physical appearance of the scene must come to you from
       the witness stand. The sole purpose of the viewing of the scene is to help you
       understand the evidence as it is presented during the trial.

       So I just wanted to make sure that you were aware of that. Evidence, actual
       evidence in this case, has to come from the witness stand or the exhibits. And we
       just did that to help aid you in understanding the evidence as it comes in * * *.

Thus, the trial court specifically told the jurors that they were not to consider any of the

conditions they observed during their jury view as evidence.
                                                22


       {¶48} Ms. Calise does not reference the court’s instruction in her argument that the court

allowed the jurors to conduct their own experiment. Yet, the court’s instruction specifically

addressed that issue. This Court presumes that jurors follow the instructions of the trial court.

State v. Veal, 9th Dist. No. 26005, 2012-Ohio-3555, ¶ 28. Given that the trial court specifically

instructed the jury that they were not to consider any part of their jury view as actual evidence in

the case, we must presume that the jurors did not do so. Id. Further, we must conclude that Ms.

Calise’s substantial rights were not adversely affected. Ms. Calise has not set forth any argument

as to how she was prejudiced by the jury’s conduct in light of the other evidence the State

introduced at trial. See App.R. 16(A)(7). Because the court instructed the jury regarding the jury

view and Ms. Calise has not shown that she was prejudiced by it in light of the other evidence

introduced at trial, we conclude that the trial court did not abuse its discretion by refusing to

grant a mistrial. See, e.g., State v. Mohamed, 9th Dist. No. 11CA0050-M, 2012-Ohio-3636, ¶ 27.

As such, Ms. Calise’s fifteenth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED IN FAILING TO GRANT [MS. CALISE’S]
       MOTIONS FOR ACQUITTAL.

                                ASSIGNMENT OF ERROR VI

       THE COURT ERRED IN ENTERING JUDGMENT ON THE VERDICT
       BECAUSE IT WAS NOT SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶49} In her fifth and sixth assignments of error, Ms. Calise argues that the court erred

by denying her motion for acquittal and that her convictions are based on insufficient evidence.

We disagree.

       {¶50} “We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.” State v. Frashuer, 9th Dist. No. 24769, 2010-
                                               23


Ohio-634, ¶ 33. In order to determine whether the evidence before the trial court was sufficient

to sustain a conviction, this Court must review the evidence in a light most favorable to the

prosecution. State v. Jenks, 61 Ohio St.3d 259, 273 (1991).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus; see also State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

“In essence, sufficiency is a test of adequacy.” Thompkins at 386.

       {¶51} Ms. Calise does not challenge any particular element of her convictions. Instead,

she argues that reasonable doubt that she harmed Aaliyah existed because one of the State’s own

experts acknowledged that (1) shaking injuries are difficult to diagnosis absent a witness to the

shaking, (2) Aaliyah did not suffer from several of the injuries commonly associated with

shaking, such as rib fractures, and (3) studies have cast doubt on the legitimacy of shaken-baby

syndrome. We do not agree that Ms. Calise’s convictions are based on insufficient evidence.

       {¶52} Summit County Sheriff’s Deputy Scott Plymire responded to Ms. Calise’s 911

call and arrived at her apartment along with paramedics from the City of Green’s Fire

Department. Deputy Plymire spoke with Ms. Calise after Aaliyah received treatment. Ms.

Calise told Deputy Plymire that Aaliyah was injured at the end of her bath when Ms. Calise

briefly left the room to get a towel. According to Ms. Calise, she heard three “thump[s]” after

she left the bathroom and returned to find Aaliyah lying limp on the floor of the bathtub. Ms.

Calise stated that the water in the tub had “nearly drained” at that point and Aaliyah was
                                               24


positioned on her back with her arms over her head. Ms. Calise then grabbed Aaliyah and

brought her into the living room where she called 911.

       {¶53} Thomas Wiles was one of the paramedics who treated Aaliyah at the scene. Mr.

Wiles testified that Aaliyah was lying unclothed on Ms. Calise’s living room floor when he

arrived and displayed decorticate posturing. Mr. Wiles explained that decorticate posturing

indicates a head injury and is typically associated with motorcycle crashes or high speed motor

vehicle accidents. At the time Mr. Wiles began to treat Aaliyah, her pupils were fixed and

dilated and she was only breathing four to six times per minute. The paramedics used a bag

valve mask to aid Aaliyah’s respirations. Mr. Wiles could not actually see inside of Aaliyah’s

mouth because her teeth were clenched. He indicated, however, that he was easily able to

squeeze the bag he placed on Aaliyah’s face, meaning that he did not encounter any obstructions

in her airway that would have made bagging difficult.

       {¶54} The State presented four medical experts at trial: Dr. Nirali Patel, Dr. John Pope,

Dr. Richard Daryl Steiner, and Dr. Dorothy Dean. Dr. Patel first examined Aaliyah when she

arrived at Akron Children’s Hospital. At that time, Aaliyah was in critical condition and

required intubation. Dr. Patel testified that she administered a drug to Aaliyah to paralyze her

jaw muscles so that she could open her mouth and complete the intubation. She further testified

that, although she had to suction foreign material from Aaliyah’s throat before successfully

completing the intubation, Aaliyah did not have any airway blockages.

       {¶55} Dr. Patel only observed a small bruise on Aaliyah’s forehead when she examined

her, but ordered a CT scan. The CT scan displayed a subdural hemorrhage, cerebral edema, and

mass effect swelling in Aaliyah’s brain. It further showed that Aaliyah did not have any skull

fractures. Dr. Patel opined that a skull fracture generally would occur with a traumatic impact
                                                  25


situation and that the type of injuries Aaliyah sustained were usually seen in high impact,

acceleration-deceleration situations such as motor vehicle accidents or falls from a great height.

Dr. Patel testified that she had never seen a slip and fall injury result in the types of injuries that

Aaliyah sustained and that Aaliyah’s injuries were not proportional to the reported history the

hospital received from Ms. Calise. Dr. Patel opined, based on a reasonable degree of medical

certainty, that Aaliyah’s injuries were the result of non-accidental trauma, not injuries associated

with either a bathtub fall or choking.

       {¶56} Dr. Pope received Aaliyah into his care before her surgery. At that time, Aaliyah

displayed signs of a severe brain injury. Dr. Pope received the results of Aaliyah’s blood tests

and testified that her lactic acid levels were normal. Dr. Pope explained that oxygen deprivation

causes lactic acid build-up, such that Aaliyah’s levels would have been elevated if she had been

significantly deprived of oxygen or blood flow. Dr. Pope reviewed Aaliyah’s CT scan and noted

that her injuries were of a type typically seen in a severe car crash situation or a fall from a

second or third story window. Dr. Pope noted that he did not observe any exterior impact

injuries on Aaliyah and that falls generally present with outside injuries, fractures, or epidural

hematomas. He opined that Aaliyah’s injuries did not match the history given and, based on a

reasonable degree of medical certainty, they were the result of a violent force.

       {¶57} Dr. Steiner testified that he evaluated Aaliyah and her case for signs of abuse in

his capacity as the Director of the CARE Center. Based on his examination of Aaliyah and his

review of all of her medical records, Dr. Steiner concluded that Aaliyah had suffered physical

abuse that resulted in traumatic brain injury and, ultimately, her death. Dr. Steiner explained that

the history Ms. Calise gave was incongruent with the injuries he observed on Aaliyah, as she had

not suffered from any scalp bruising or contusions, she did not suffer any skull fractures (a
                                                26


common injury in an impact situation), and her condition deteriorated rapidly. Dr. Steiner

further explained that Aaliyah suffered from retinal hemorrhages, an injury indicative of a

rotational acceleration-deceleration, whiplash-type injury. Although Dr. Steiner admitted that it

was possible for a child to sustain a serious head injury from a short fall, he opined that such

injuries were very rare. He testified that Aaliyah’s particular injuries were not consistent with a

slip and fall due to their violent and complex nature. Dr. Steiner opined, within a reasonable

degree of medical certainty, that Aaliyah suffered an acute injury from physical abuse. More

specifically, he concluded that Aaliyah died as the result of her head being violently and

repetitively whipped back and forth.

       {¶58} Dr. Dean performed Aaliyah’s autopsy and ruled Aaliyah’s death a homicide. Dr.

Dean testified that Aaliyah did not present with any underlying health problems and that there

was no evidence that she had ever experienced brain bleeding before this event. According to

Dr. Dean, Aaliyah died as a result of complications of blunt impact trauma and had suffered

severe damage as a result of severe trauma. Dr. Dean opined, based on a reasonable degree of

medical certainty and the types of injuries Aaliyah had sustained, that Aaliyah had been shaken

to death. More specifically, Dr. Dean testified that Aaliyah’s brain “was slammed inside her

skull forcibly” whether by shaking alone or shaking in conjunction with some impact on a

surface. Dr. Dean opined that a bathtub fall could “[a]bsolutely not” have caused Aaliyah’s

severe brain damage.

       {¶59} The State presented evidence that Ms. Calise was the only adult with Aaliyah at

the time she suffered severe brain injuries. Further, the State presented extensive expert medical

testimony that Aaliyah’s injuries were the result of non-accidental trauma and could not possibly

have occurred from the simple fall in the bathtub that Ms. Calise described. Although Dr.
                                                 27


Steiner admitted that it was possible in some instances for a short fall to produce a serious head

injury, he testified that Aaliyah’s specific injuries were not consistent with that type of fall. Ms.

Calise criticizes Dr. Steiner’s expert opinion on the basis that he admitted he would not diagnose

an injury as shaken-baby syndrome in the absence of eyewitness testimony. What Dr. Steiner

actually said, however, was that he would not conclude that injuries were purely the result of

shaking, and not some other combination of injury such as shaking and impact, without

additional evidence. There was also testimony that, although Aaliyah did not suffer some of the

injuries commonly associated with shaking, such as rib fractures, she did suffer from another

common injury, retinal hemorrhaging.

       {¶60} Viewing all of the evidence in a light most favorable to the State, including the

extensive expert medical testimony the State produced, a rational trier of fact could have found

that the State proved its case against Ms. Calise beyond a reasonable doubt. All of the State’s

experts opined, within a reasonable degree of medical certainty, that Aaliyah’s injuries were not

the result of accidental trauma. Dr. Dean in particular testified that Aaliyah died from violent

shaking. Ms. Calise’s statement that Aaliyah was injured when she fell in the bathtub did not

comport with the medical evidence the State produced at trial. Based on our review of the

record, we conclude that Ms. Calise’s convictions are not based on insufficient evidence. Ms.

Calise’s fifth and sixth assignments of error are overruled.

                               ASSIGNMENT OF ERROR VIII

       THE TRIAL COURT ERRED IN ENTERING JUDGMENT ON A VERDICT
       THAT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶61} In her eighth assignment of error, Ms. Calise argues that the jury’s verdicts are

against the manifest weight of the evidence. We disagree.
                                                 28


       {¶62} In determining whether a conviction is against the manifest weight of the

evidence an appellate court:

       must review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). A weight of the evidence challenge

indicates that a greater amount of credible evidence supports one side of the issue than supports

the other. Thompkins, 78 Ohio St.3d at 387. Further, when reversing a conviction on the basis

that the conviction was against the manifest weight of the evidence, the appellate court sits as the

“thirteenth juror” and disagrees with the factfinder’s resolution of the conflicting testimony. Id.

Therefore, this Court’s “discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction.” State v. Martin,

20 Ohio App.3d 172, 175 (1st Dist.1983). See also Otten, 33 Ohio App.3d at 340.

       {¶63} Ms. Calise argues that her convictions are against the manifest weight of the

evidence because there was testimony that a short fall can produce a fatal head injury. Again,

Ms. Calise points to Dr. Steiner’s testimony, in which he admitted that serious head injuries from

short falls are possible. Dr. Steiner also testified, however, that Aaliyah’s particular injuries

were not the result of a short fall even if such a possibility generally exists. He specified that

Aaliyah did not suffer any injuries that would commonly be associated with short falls, such as a

skull fracture or scalp bruising or contusions. Further, he specified that the totality of Aaliyah’s

injuries, including her retinal hemorrhaging, evidenced that she was subjected to a rotational

acceleration/deceleration, whiplash injury and not a fall. All of the State’s other medical experts

also concluded that Aaliyah’s injuries were not the result of a fall in a bathtub.
                                                 29


       {¶64} The defense presented two medical experts: Dr. Ronald Uscinski and Dr. Peter

Stephens. Dr. Uscinski, a clinical neurosurgeon, testified within a reasonable degree of medical

certainty that Aaliyah’s injuries were consistent with the history Ms. Calise gave. Dr. Uscinski

explained that all of Aaliyah’s injuries could have been the result of intracranial pressure and

swelling due to choking and oxygen deprivation. Dr. Uscinski disagreed with the State’s expert,

Dr. Pope, that blood testing always would reveal oxygen deprivation due to lactic acid build-up

and related organ damage. Nevertheless, Dr. Uscinski admitted on cross-examination that there

was no evidence that Aaliyah’s airway had been blocked for any length of time. To the contrary,

both the paramedics and the hospital staff who first treated Aaliyah were able to penetrate her

airway with ease.

       {¶65} Dr. Stephens agreed that Aaliyah’s injuries were consistent with the history that

Ms. Calise gave and that an impact could have disrupted Aaliyah’s breathing pattern, which then

could have triggered oxygen deprivation and swelling. Dr. Stephens also opined that retinal

hemorrhaging is consistent with both abusive and accidental trauma, as it can be caused simply

by the brain swelling. Dr. Stephens testified at length about the possibility of severe head

injuries in short fall situations and the fact that it is possible for a child to suffer severe brain

damage from a short fall in the absence of any external marks or bruises.             Dr. Stephens

concluded that Aaliyah died as the result of a fall.

       {¶66} The jury was presented with two conflicting theories based on the expert medical

testimony produced by the State and the defense. We cannot conclude that the jury lost its way

simply because it chose to believe the overwhelming amount of medical evidence the State

presented. The jury was not obligated to believe the testimony of Dr. Uscinski or Dr. Stephens

simply because they were experts. See Waugh v. Chakonas, 9th Dist. Nos. 25417 & 25480,
                                                30


2011-Ohio-2764, ¶ 23. This Court has conducted an extensive review of the record in this

matter. Based upon our review of the record, this is not the exceptional case where the jury lost

its way in choosing to believe the State’s version of the events. See Otten, 33 Ohio App.3d at

340. Ms. Calise’s convictions are not against the manifest weight of the evidence, and her eighth

assignment of error is overruled.

                              ASSIGNMENT OF ERROR XVII

       THE TRIAL COURT ERRED IN FAILING TO INSTRUCT THE JURY ON
       LESSER-INCLUDED OFFENSES AND IN FAILING TO PROPERLY
       INSTRUCT ON THE ELEMENTS OF THE OFFENSES WITH WHICH MS.
       CALISE WAS CHARGED.

                              ASSIGNMENT OF ERROR XVIII

       THE TRIAL COURT ERRED IN FAILING TO GRANT AN ACQUITTAL
       BASED ON THESE ERRONEOUS JURY INSTRUCTIONS.

       {¶67} In her seventeenth assignment of error, Ms. Calise argues that the trial court erred

by refusing to instruct the jury on lesser-included offenses and by improperly instructing the jury

on her indicted offenses. In her eighteenth assignment of error, she argues that the court erred by

not acquitting her based on its erroneous jury instructions. We disagree with both propositions.

       {¶68} A jury may consider an unindicted crime if it is a lesser-included offense or

inferior degree of the crime charged. State v. Deem, 40 Ohio St.3d 205, 208 (1988). “An

instruction on a lesser-included offense is required only where the evidence presented at trial

would reasonably support both an acquittal on the crime charged and a conviction on the lesser-

included offense.” State v. Carter, 89 Ohio St.3d 593, 600 (2000). This Court reviews a trial

court’s decision to give or not give jury instructions for an abuse of discretion under the

particular facts and circumstances of the case. State v. Sanders, 9th Dist. No. 24654, 2009-Ohio-
                                                  31


5537, ¶ 45. An abuse of discretion means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore, 5 Ohio St.3d at 219.

       {¶69} Ms. Calise argues that the trial court erred by not instructing the jury on

misdemeanor child endangering, an inferior degree of felony child endangering, with regard to

the child endangering count (Count Four) linked to her involuntary manslaughter count (Count

Two). In conjunction with that argument, Ms. Calise avers that the trial court erred by not

providing a more complete definition of foreseeability. According to Ms. Calise, had the court

properly instructed the jury, the jury could have determined that it was not foreseeable that her

act of leaving Aaliyah alone in a bathtub would result in serious physical harm to Aaliyah. See

R.C. 2919.22(E)(2)(c), (d); State v. Shirey, 9th Dist. No. 22593, 2006-Ohio-256, ¶ 18 (for an

offense to constitute felony child endangering, the State must prove that serious physical harm to

the child resulted from the act of endangerment).

       {¶70} “A trial court must charge a jury with instructions that are a correct and complete

statement of the law.” State v. Estright, 9th Dist. No. 24401, 2009-Ohio-5676, ¶ 46. The trial

court here instructed the jury in accordance with the Ohio Jury Instructions on Child

Endangerment and causation in a homicide case. See State v. Armstrong, 9th Dist. No. 24479,

2009-Ohio-5941, ¶ 13 (instructions found in Ohio Jury Instructions are the recommended

instructions in Ohio). Specifically, the trial court instructed the jury as follows:

       Causation. The State charges that the Defendant’s commission of Endangering
       Children caused the death of Aaliyah Ali. Cause is an essential element of the
       offense. Cause is an act or failure to act which in a natural and continuous
       sequence directly produces the death and without which it would not have
       occurred.

       The Defendant’s responsibility is not limited to the immediate or most obvious
       result of the Defendant’s act or failure to act. The Defendant is also responsible
       for the natural and foreseeable consequences or results that follow in the ordinary
       course of events from the act or failure to act.
                                                32


       There may be one or more causes of an event. However, if the Defendant’s act or
       failure to act was one cause, then the existence of other causes is not a defense.
       The Defendant is responsible for the natural consequences of the Defendant’s
       unlawful act or failure to act even though death was also caused by the
       intervening act or failure to act of another.

       If the Defendant inflicted an injury not likely to produce death, and if the sole and
       only cause of death was a natural cause, the Defendant who inflicted the original
       injury is not responsible for the death.

See 4 Ohio Jury Instructions, Section 417.23 (2010); 4 Ohio Jury Instructions, Section 417.25

(2010). Ms. Calise has not set forth any argument as to why the court’s causation instruction did

not suffice or in what particular way the court’s instruction was deficient. According to Ms.

Calise, the court’s instruction did not adequately convey to the jury that the end result of serious

physical harm to Aaliyah, rather than merely some injury, must have been foreseeable to Ms.

Calise when she acted or failed to act. The plain language of the causation instruction, however,

required the jury to find that Ms. Calise caused Aaliyah’s death.           The court specifically

instructed the jury that Ms. Calise would not be responsible for Aaliyah’s death if the injury she

inflicted was “not likely to produce death.” The court also properly defined “recklessly” for the

jury, as discussed below. As such, the jury could convict Ms. Calise only if it found that she

recklessly caused Aaliyah’s death. Absent a reasoned argument from Ms. Calise supported by

applicable legal authority, we will not conclude that the trial court improperly instructed the jury

on causation. See App.R. 16(A)(7).

       {¶71} As to Ms. Calise’s argument that the court should have instructed the jury on the

inferior degree of child endangering, Ms. Calise concedes that there was evidence from which

the jury could have concluded that she was guilty of felony child endangering. Indeed, the entire

theory of the defense was that Aaliyah fell in the bathtub after Ms. Calise left her unattended and

it was entirely possible for a child to sustain a severe head injury from such a fall. The evidence
                                                 33


presented at trial would not reasonably have supported an acquittal on the crime charged. See

Carter, 89 Ohio St.3d at 600. See also State v. Moss, 9th Dist. No. 24092, 2008-Ohio-3956, ¶

26-27. Thus, the trial court did not abuse its discretion by refusing to instruct the jury on

misdemeanor child endangering.

       {¶72} Lastly, Ms. Calise argues that the trial court erred by not providing a better

definition of “recklessness” and by not instructing the jury that the mens rea for both murder and

involuntary manslaughter was recklessness. As with the other definitions that the trial court

issued, the court provided the jury with the definition of recklessness contained in the Ohio Jury

Instructions. The court instructed the jury as follows:

       Recklessly. A person acts recklessly when, with heedless indifference to the
       consequences, she perversely disregards a known risk that her conduct is likely to
       cause a certain result or to be of a certain nature.

       A person is reckless with respect to circumstances when with heedless
       indifference to the consequences she perversely disregards a known risk that such
       circumstances are likely to exist.

       Since you cannot look into the mind of another, recklessness is determined from
       all the facts and circumstances in evidence. You will determine from these facts
       and circumstances whether the Defendant recklessly abused Aaliyah Ali causing
       her serious physical harm.

See 4 Ohio Jury Instructions, Section 417.17 (2010). The court’s definition also matched the

statutory definition of recklessness contained in R.C. 2901.22(C). Further, the court instructed

the jury on “risk” and “substantial risk,” both of which contrasted a significant or strong

possibility of causing a certain result with a remote possibility of a certain result. See id. Ms.

Calise has not shown that the trial court’s recklessness instruction was deficient or led the jury to

convict her merely because “some injury” to Aaliyah was foreseeable. See App.R. 16(A)(7).

Nor has she shown that the trial court erred by not instructing the jury that recklessness was the

mens rea for her felony murder or involuntary manslaughter counts. Felony murder does not
                                               34


contain a mens rea component; it is the predicate offense that contains the mens rea component

for felony murder. State v. Fry, 125 Ohio St.3d 163, 2010-Ohio-1017, ¶ 43. The same is true for

involuntary manslaughter, as its degree depends upon the felony underlying it. See, e.g., State v.

Evans, 93 Ohio App.3d 121, 126 (9th Dist.1994). The court provided a complete definition of

recklessness for Ms. Calise’s counts of child endangering. Thus, we conclude that the trial court

did not err in instructing the jury.

        {¶73} Ms. Calise’s seventeenth assignment of error is overruled, as the trial court did

not abuse its discretion or otherwise err by instructing the jury. Further, because the court did

not issue erroneous instructions to the jury, the court also did not err by refusing to acquit Ms.

Calise on the basis of any alleged erroneous instructions. Ms. Calise’s eighteenth assignment of

error is likewise overruled.

                                  ASSIGNMENT OF ERROR II

        THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
        BECAUSE OF THE IMPROPER EXCLUSION OF DR. LLOYD’S
        TESTIMONY.

                                  ASSIGNMENT OF ERROR IV

        THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
        BECAUSE OF THIS IMPROPERLY-ADMITTED EVIDENCE.

                                 ASSIGNMENT OF ERROR VII

        THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
        BECAUSE THE EVIDENCE WAS INSUFFICIENT TO SUPPORT THE
        VERDICT[.]

                                  ASSIGNMENT OF ERROR IX

        THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL ON
        THE GROUND THAT THE VERDICT WAS AGAINST THE MANIFEST
        WEIGHT OF THE EVIDENCE.
                                               35


                                ASSIGNMENT OF ERROR X

       THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL ON
       THE BASIS OF PROSECUTORIAL MISCONDUCT.

                               ASSIGNMENT OF ERROR XII

       THE TRIAL (sic) ERRED IN DENYING A NEW TRIAL BECAUSE OF ITS
       EXCLUSION OF THIS OPINION FROM DR. STEPHENS.

                              ASSIGNMENT OF ERROR XIV

       THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
       BASED ON THE ADMISSION OF THAT TESTIMONY.

                              ASSIGNMENT OF ERROR XVI

       THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
       BECAUSE OF THE JUROR MISCONDUCT.

                              ASSIGNMENT OF ERROR XIX

       THE TRIAL COURT ERRED IN FAILING TO GRANT A NEW TRIAL
       BASED ON THE ERRONEOUS INSTRUCTIONS.

       {¶74} The foregoing nine assignments of error all arise from the trial court’s ruling on

Ms. Calise’s motion for a new trial. We conclude that Ms. Calise’s motion for new trial was

properly denied.

       {¶75} Initially, we address the State’s argument that the trial court should have denied

Ms. Calise’s motion for new trial on the basis that it was untimely. “Application for a new trial

shall be made by motion which * * * shall be filed within fourteen days after the verdict was

rendered * * * unless it is made to appear by clear and convincing proof that the defendant was

unavoidably prevented from filing [her] motion for a new trial * * *.” Crim.R. 33(B). If the

defendant demonstrates that filing an extension is warranted, “the motion shall be filed within

seven days from the order of the court finding that the defendant was unavoidably prevented

from filing such motion * * *.” Id. A trial court “may not extend the time for taking any action
                                                 36


under * * * Rule 33 * * * except to the extent and under the conditions stated in [the rule].”

Crim.R. 45(B). “In the absence of compliance with the procedures set forth in Crim.R. 33(B), a

motion for a new trial is not properly before the trial court.” State v. Hernon, 9th Dist. Nos.

3262-M & 3267-M, 2002-Ohio-3741, ¶ 9. Accord State v. Charlton, 9th Dist. No. 98CA007121,

1999 WL 689895, *2 (Sept. 1, 1999).

          {¶76} The jury entered its verdict against Ms. Calise on June 16, 2011. On June 28,

2011, the trial court issued an order extending the filing deadline for Ms. Calise’s motion. The

order provided:

          Upon motion and for good cause shown, this Court hereby ORDERS that, due to
          the extensive trial preparation and complexity of the issues involved in the above
          captioned case, the deadline for [Ms. Calise’s] Motion for New Trial be extended
          seven (7) days. [Ms. Calise’s] motion will be due no later than July 6, 2011.

Ms. Calise filed her motion for a new trial on July 6, 2011, eight days after the court issued its

June 28th order extending Ms. Calise’s filing deadline. In response, the State argued that the

court should deny the motion as untimely because Ms. Calise had filed it beyond Crim.R. 33’s

seven-day timeframe. See Crim.R. 33(B). The court acknowledged that Ms. Calise had filed her

motion eight days after its order granting an extension. Nevertheless, the court proceeded to

consider the motion on its merits. In doing so, the court noted that its own order had set forth

July 6, 2011, as the deadline for Ms. Calise’s motion, and the interests of justice would be best

served by the court’s consideration of the motion. The court then denied the motion on its

merits.

          {¶77} We agree with the State’s proposition that a motion for a new trial generally must

be filed within the deadline set forth by Crim.R. 33(B). In State v. Ross, the Ohio Supreme

Court examined the interplay between Crim.R. 29, Crim.R. 45, and their federal counterparts.

State v. Ross, 128 Ohio St.3d 283, 2010-Ohio-6282. Much like Crim.R. 33, Crim.R. 29 contains
                                                37


a deadline for the filing of a Crim.R. 29 post-verdict motion. See Crim.R. 29(C). It is also

subject to the constraints of Crim.R. 45, which prohibits a court from extending its filing

deadline in any manner other than the manner set forth in Crim.R. 29. See Crim.R. 45(B). The

Ross Court examined the State’s appeal from a ruling on a renewed Crim.R. 29 motion that Ross

had filed beyond the rule’s filing deadline. Ross at ¶ 34. The Supreme Court ultimately

concluded that the trial court erred by considering Ross’ untimely motion because it was not

properly before the trial court and the State had objected to its untimeliness. Id. at ¶48-49. In

reaching its result, the Supreme Court relied in part upon Eberhart v. United States, 546 U.S. 12

(2005).

          {¶78} In Eberhart, the United State Supreme Court considered the nature of the deadline

set forth in Fed.R.Crim.P. 33, the federal rule governing the filing of motions for new trial. The

Court took care to note that the deadline contained in Fed.R.Crim.P. 33 is not a jurisdictional one

that would bar a trial court from considering an untimely-filed motion on its merits. Eberhart at

17-19.     Nevertheless, the Court described the rule as “a claim-processing rule [] that is

admittedly inflexible because of [Former] Rule 45(b)’s2 insistent demand for a definite end to

proceedings.” Id. at 19. The Court stated that trial courts “must observe the clear limits of the

Rules of Criminal Procedure when they are properly invoked.” Id. at 17. The Court specified

that when the government objects to an untimely filed motion for a new trial the strict time limit

contained in Fed.R.Crim.P. 33 “assure[s] relief.” Id. at 19. In Ross, the Ohio Supreme Court




2
  At the time of the Court’s decision, Fed.R.Crim.P. 45(b) mirrored Crim.R. 45(B) to the extent
that it prohibited a trial court from extending the filing deadlines for certain enumerated rules.
                                                  38


favorably cited the foregoing language from Eberhart as it pertains to motions for new trial.

Ross at ¶ 26, quoting Eberhart at 19. Therefore, the Supreme Court has recognized that a

defendant must abide by Crim.R. 33(B)’s filing deadlines when filing a motion for a new trial.

       {¶79} Even so, neither Ross, nor Eberhart, involved a miscalculation on the part of the

trial court with regard to the filing deadline for a defendant’s motion for new trial. Ms. Calise

complied with the filing deadline the trial court set forth in its order. The problem is that the

court mistakenly extended the filing deadline for one additional day past Crim.R. 33(B)’s seven-

day time limit. Ross and Eberhart arise from different procedural postures than the posture at

issue in this case, and we do not believe that those cases extend to this exact scenario. We agree

with the trial court that the interests of justice would not be served by penalizing Ms. Calise for

having filed her motion in conformance with the trial court’s stated filing deadline. Thus, while

we agree that a defendant generally must comply with Crim.R. 33(B)’s rigid filing deadline, we

do not agree that the general rule applies in this specific instance. Ms. Calise’s motion was

properly before the trial court, so the court did not err by considering it.

       {¶80} Ms. Calise sets forth nine assignments of error that stem from the trial court’s

denial of her motion for new trial. Yet, each of the assignments of error present issues that this

Court has already addressed in analyzing Ms. Calise’s other assignments of error. Ms. Calise

does not set forth any separate argument in the foregoing nine assignments of error that she did

not already set forth, and that this Court did not already reject, in her other assignments of error.

As such, we likewise reject Ms. Calise’s second, fourth, seventh, ninth, tenth, twelfth, fourteenth,

sixteenth, and nineteenth assignments of error. See Lorenzo v. Fuerst, 9th Dist. No. 17722, 1997

WL 13666, *9 (Jan. 8, 1997).
                                                39


                                                III.

       {¶81} Ms. Calise’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT



WHITMORE, P. J.
CONCURS.
                                                40


BELFANCE, J.
CONCURRING IN JUDGMENT ONLY.

       {¶82} I concur in the majority’s judgment because I believe that the results of Dr.

Lloyd’s experiment do not meet the reliability requirements of Evid.R. 702. However, my

reasons for coming to this conclusion differ from those of the majority.

       {¶83} Evid.R. 702 governs the admissibility of expert testimony and requires that the

testimony meet all of the following requirements:

               (A) The witness’ testimony either relates to matters beyond the knowledge
               or experience possessed by lay persons or dispels a misconception
               common among lay persons;

                (B) The witness is qualified as an expert by specialized knowledge, skill,
               experience, training, or education regarding the subject matter of the
               testimony;

               (C) The witness’ testimony is based on reliable scientific, technical, or
               other specialized information. To the extent that the testimony reports the
               result of a procedure, test, or experiment, the testimony is reliable only if
               all of the following apply:

               (1) The theory upon which the procedure, test, or experiment is based is
               objectively verifiable or is validly derived from widely accepted
               knowledge, facts, or principles;

               (2) The design of the procedure, test, or experiment reliably implements
               the theory;

               (3) The particular procedure, test, or experiment was conducted in a way
               that will yield an accurate result.

       {¶84} There is little doubt that Dr. Lloyd qualifies as an expert of biomechanics. Dr.

Lloyd holds a doctorate in ergonomics. He is also the associate director of the Research Center

of Excellence and director of the Biomechanics Research Laboratory at the James A. Haley

Veterans Hospital. He has published 19 peer-reviewed articles and consistently presents at

national conventions on ergonomics and biomechanics.
                                                41


       {¶85} As Dr. Lloyd explained,

       [A] biomechanist has to understand anatomy and physiology. As a biomechanist
       I can say this amount of force would cause this kind of injury in a person of this
       age, height, [and] weight. What I can’t say * * * because I’m not a medical
       doctor is this force caused this injury in this person. * * * I can say the force
       could cause a brain injury in a two[-]year[-]old, but I can’t say it caused the brain
       injury in this two[-]year[-]old.

In other words, Dr. Lloyd did not intend to testify that Aaliyah fell and that caused her brain

injury. Instead, he intended to testify that his research showed that, if a child of her stature

slipped and fell in a bathtub, it could generate a certain amount of force and possibly cause the

injury Aaliyah sustained.

       {¶86} However, “[b]ecause even a qualified expert is capable of rendering scientifically

unreliable testimony, it is imperative * * * to examine the principles and methodology that

underlie an expert’s opinion.” Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-3561, ¶ 17.

Although Dr. Lloyd is certainly an expert in ergonomics and biomechanics, I cannot conclude

that the trial court erred when it excluded the results of his experiment because Dr. Lloyd did not

establish that they were reliable.

       {¶87} “In evaluating the reliability of scientific evidence, several factors are to be

considered: (1) whether the theory or technique has been tested, (2) whether it has been subjected

to peer review, (3) whether there is a known or potential rate of error, and (4) whether the

methodology has gained general acceptance.” Miller v. Bike Athletic Co., 80 Ohio St.3d 607,

611 (1998), citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593-594 (1993).

The focus must be on whether the expert’s opinion is based “upon scientifically valid

principles[.]” Miller at paragraph one of the syllabus. Dr. Lloyd’s experiment purported to

demonstrate that, should an infant fall in a bathtub, the fall could create enough force to cause

the injuries sustained by Aaliyah. To that end, Dr. Lloyd ran 25 tests, dropping a CRABI1
                                                42


mannequin, the type of mannequin typically used in safety-testing for automobiles, of similar

size and weight to Aaliyah from three different positions around the bathtub to see what force

generated from the impact of its head on the tub. He then compared the force generated by the

falls to injury thresholds that have been developed from over 40 years of automotive-crash-

testing. He asserted that his results were conservative estimates of the force generated. In other

words, he claimed that any discrepancies between his experiment and the conditions where

Aaliyah potentially fell served to reduce the impact recorded in the experiment and, therefore, if

Aaliyah fell, the force from the impact would have been at least as great as those recorded in his

experiment.

       {¶88} However, Dr. Lloyd did not conduct any control experiments nor did he point to

any studies that would support his assertion that his results were conservative. For example, he

stated that he “would have expected the results to be at least the same if not greater[]” if the

bathtub were made of a different material or installed in a different manner. In other words, Dr.

Lloyd’s presumption that his results were conservative was conjecture beyond the data available

to him. For this reason, Dr. Lloyd’s potential testimony cannot be said to have been reliable

because it was based upon assumptions that were not confirmed through scientific testing. See

Valentine, 110 Ohio St.3d 42, 2006-Ohio-3561, at ¶ 21 (affirming a trial court’s finding that

experts failed to adequately explain the scientific basis for their conclusions that required

extrapolation from the underlying materials).

       {¶89} However, while I agree that the trial court correctly excluded the report, I disagree

with the majority that Dr. Lloyd failed to establish the reliability of his methods. The majority

concludes that the report is unreliable because Dr. Lloyd did not point to any other experiments

“comparable” to his experiment. However, as Dr. Lloyd pointed out, this general methodology
                                               43


essentially has been done to study effects of automobile collisions for more than 40 years.

Furthermore, he testified that he used roller skates to simulate slips in his research for the

Veterans Hospital and also gave two examples of experiments using the type of mannequin that

he used to measure impact from falls. The first example was an experiment by a colleague that

recreated an infant’s fall from play equipment in the infant’s garage. The second example was

Dr. Lloyd and another researcher dropping mannequins out of beds of different heights from

different angles onto different surfaces to measure the forces of the resulting impacts. The

majority seems to believe that these examples are not comparable enough because one was a

precise recreation of a specific fall while the other dealt with falls from a bed onto the floor.

However, the fact that the play-equipment test was a recreation of an exact fall is irrelevant to

whether the methodology was comparable. The researchers in that test used the same type of

mannequin as Dr. Lloyd to determine what the impact would be if an infant were to fall from the

equipment onto a garage floor. Similarly, in the second example, Dr. Lloyd used a mannequin to

measure the impact sustained by an adult who fell out of bed. In other words, it was essentially

the same as the experiment conducted for this case, albeit with an adult-sized mannequin and no

bathtub. While neither of the experiments were exactly the same as the one conducted by Dr.

Lloyd in this case, they did both use the same general methodology.

       {¶90} Thus, unlike the majority I believe these studies are comparable to the experiment

performed in this case in that the use of a mannequin and the simulation of a slip and fall can

provide data concerning the amount of force generated from a fall. Essentially, Dr. Lloyd

testified that the type of mannequin that he used to simulate Aaliyah’s potential fall is used in

many studies to measure the force resulting from an impact. The fact that Dr. Lloyd used the

mannequin to measure the force of a fall in a bathtub as opposed to a fall from a bed, a fall from
                                                44


play equipment, or from an automobile crash is inconsequential to the question of whether his

methodology is widely accepted by other experts in his field. The techniques he used to measure

the force from a fall are widely accepted by others in his field. Furthermore, the principles of

mathematics and physics underlying the calculations of force are well established. To accept the

general theories and methods in Dr. Lloyd’s experiment would hardly be an example of the law

leading science but rather accepting principles accepted by experts for many, many years.

       {¶91} I also disagree with the suggestion that a prerequisite to the admission of Dr.

Lloyd’s findings was that he demonstrate a precise recreation of the conditions in the bathtub.

“When an out-of-court experiment is not represented to be a reenactment of the accident and

deals with one aspect or principle directly related to the cause or result of the occurrence, the

conditions of the accident need not be duplicated.” Miller, 80 Ohio St.3d at paragraph two of the

syllabus. Here, Dr. Lloyd did not suggest that he had constructed a precise recreation of the

accident scene; instead, he employed both established techniques and scientific principles from

which he could measure the degree of force generated by a fall in a bathtub.

       {¶92} Thus, I would conclude Dr. Lloyd’s proposed testimony did not meet the

reliability standards of Evid.R. 702 but not because he used unsound techniques or theories or

because he did not recreate the precise scene of the fall. Instead, Dr. Lloyd lacked a scientific

basis for concluding that the results of his experiment were conservative, see Valentine, 110

Ohio St.3d 42, 2006-Ohio-3561, at ¶ 21, because he did not conduct more extensive

experimentation to thoroughly test some of the assumptions underlying his experiment in this

case (e.g. the fact that the force from the impacts he measured was at the low end of the potential

forces generated from slipping and falling in a bathtub). While it is understandable that Dr.
                                                 45


Lloyd did not conduct a more thorough experiment given the timeline he operated under in this

case, his report still failed to meet the requirements of Evid.R. 702.

       {¶93} With respect to Ms. Calise’s fourth assignment of error, Ms. Calise frames her

argument in terms of prosecutorial misconduct, arguing that the State had failed to disclose

exculpatory information during discovery. However, this claim is not supported by the record,

and, thus, I would overrule the assignment of error on that basis.

       {¶94} Accordingly, I concur in the judgment.


APPEARANCES:

DONALD J. MALARCIK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.